Case: 13-12103    Date Filed: 04/22/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-12103
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:12-cr-00059-RH-CAS-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

EDWIN MOORE ANDERSON,

                                                         Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (April 22, 2014)


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Clyde M. Taylor, Jr., appointed counsel for Edwin Moore Anderson in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 13-12103     Date Filed: 04/22/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Anderson’s convictions and

total sentence are AFFIRMED.




                                          2